— In a negligence action to recover damages for personal injuries, defendant Woods appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Fierro, J.), dated March 5, 1984, as granted plaintiff’s motion for partial summary judgment against her on the issue of liability only.
Order affirmed, insofar as appealed from, with costs.
The uncontroverted testimony of the codefendant passenger Schiavone, given at an examination before trial, that defendant Woods drove a motor vehicle at a high rate of speed into the rear of plaintiff’s vehicle, without applying the brakes or sounding the horn, clearly establishes the liability of defendant Woods and the plaintiff’s freedom from negligence. Moreover, Woods pleaded guilty to driving while intoxicated as a result of this very accident. The affirmation of defendant Woods’ attorney in opposition to the motion for partial summary judgment failed to raise any triable issue of fact. Titone, J. P., Thompson, O’Connor and Rubin, JJ., concur.